[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                                                               FILED
                      ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                          October 3, 2005
                             No. 05-10147
                                                         THOMAS K. KAHN
                         Non-Argument Calendar               CLERK
                       ________________________

                   D. C. Docket No. 02-21949-CV-UUB

DAVID SEBASTIAN,


                                                           Plaintiff-Appellant,

                                  versus

UNITED STATES DEPARTMENT OF IMMIGRATION AND
NATURALIZATION,
Robert Wallis, District Director,

                                                          Defendant-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                            (October 3, 2005)

Before BLACK, WILSON and PRYOR, Circuit Judges.

PER CURIAM:
       David Sebastian, a native and citizen of Cuba, appeals the district court order

dismissing his “motion for new trial/reconsideration/or amended judgment filed

pursuant to Fed.R.Civ.P. 50(b), (c), 52(b), 55(c), or 59.”1 In its order, the district

court noted that Sebastian effectively asked the court to reconsider its original

November 18, 1993 order denying his petition for naturalization. The district court

determined that it lacked jurisdiction to consider the motion because the question

of whether Sebastian was a naturalized United States citizen was “substantially

identical” to those issues that were pending before this Court in an appeal we

recently decided - Sebastian-Soler v. U.S. Att’y Gen., 409 F.3d 1280 (11th Cir.

2005) (per curiam). On appeal, Sebastian argues that he has demonstrated that he

is entitled to a final order granting his petition for naturalization, and therefore, the

district court abused its discretion in failing to set aside its original order denying

his petition for naturalization.

       We review the denial of a Fed.R.Civ.P. 60(b) motion for abuse of discretion.

Cavaliere v. Allstate Ins. Co., 996 F.2d 1111, 1115 (11th Cir. 1993). Although the

procedural history of this case is complex, the analysis of whether the district court

abused its discretion in dismissing Sebastian’s Rule 60(b) motion is


       1
         In a prior order considering our jurisdiction over this appeal, we construed Sebastian’s
“motion for new trial/reconsideration/or amended judgment pursuant to Fed. R. Civ. P. 50(b),
(c), 52(b), 55(c), or 59" as a Fed.R.Civ.P. 60(b) motion in light of Rice v. Ford Motor Co., 88
F.3d 914, 918 (11th Cir. 1996).

                                                 2
straightforward. “Under the law-of-the-case doctrine, the resolution of an issue

decided at one stage of a case is binding at later stages of the same case.” Schiavo

ex rel. Schindler v. Schiavo, 403 F.3d 1289, 1291 (11th Cir. 2005) (per curiam)

(internal marks and citations omitted). On April 25, 2003, we held in an

unpublished opinion that Sebastian’s claim of citizenship had to be raised in the

context of a removal proceeding, and judicial review was available only after a

final removal order had been entered. Sebastian v. INS, No. 02-15246 (11th Cir.

Apr. 25, 2003). Thereafter, removal proceedings were initiated and both the

immigration judge (“IJ”) and the Board of Immigration Appeals (“BIA”) rejected

Sebastian’s argument that he was a naturalized United States citizen. An appeal to

this Court followed, and we held that Sebastian was not a naturalized citizen or

national of the United States. Sebastian-Soler, 409 F.3d at 1284-86.

      Under the law-of-the-case doctrine, the district court was bound by our

decision in Sebastian, No. 02-15246, which held that Sebastian’s claim of

citizenship had to be raised in the context of removal proceedings. As such, the

district court had no choice but to defer to the ultimate outcome of the removal

proceedings with respect to Sebastian’s claim of citizenship. Therefore, it was

entirely within the district court’s discretion to dismiss Sebastian’s motion, given

that the issues raised in his motion were at that time pending before us and would



                                           3
ultimately be resolved by our decision.

      Based on our review of the record, as well as the parties’ respective briefs,

we discern no reversible error. Accordingly, we affirm.

      AFFIRMED.




                                          4